t c memo united_states tax_court cheryl a mayfield therapy center petitioner v commissioner of internal revenue respondent ardmore day spa inc petitioner v commissioner of internal revenue respondent docket nos filed date massage therapists cosmetologists and nail technicians service providers operated on the premises of ps’ spa ps generally charged each service provider weekly booth rent equal to the greater of approximately dollar_figure base rent or percent of the service provider’s gross revenues ps contend that they had a landlord tenant relationship with the service providers r determined that the service providers were ps’ employees held the service providers were independent contractors edith f moates for petitioners denise g dengler for respondent memorandum findings_of_fact and opinion thornton judge petitioners have brought these actions for redetermination of employment status pursuant to sec_7436 in a notice_of_determination of worker classification dated date respondent determined that for petitioner cheryl a mayfield therapy center the therapy center owed employment_taxes of dollar_figure and additions to tax under sec_6651 and sec_6656 of dollar_figure and dollar_figure respectively in a separate notice_of_determination of worker classification dated date respondent determined that for and petitioner ardmore day spa inc the corporation owed employment_taxes additions to tax and penalties as follows employment_taxes sec_6651 addition_to_tax sec_6656 addition_to_tax sec_6662 penalty dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number the issue is whether respondent properly classified certain massage therapists and cosmetologists as petitioners’ employees findings_of_fact the parties have stipulated some facts which we incorporate herein by this reference when they filed their petitions 1unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure all figures are rounded to the nearest dollar cheryl a mayfield ms mayfield who is the sole_proprietor of the therapy center resided in oklahoma and the corporation had its principal_place_of_business in oklahoma ms mayfield is a licensed massage therapist during she operated the therapy center and a massage school at separate locations in ardmore oklahoma at the beginning of she combined these business activities in the corporation of which she was the sole shareholder hereinafter we sometimes refer to the therapy center’s and the corporation’s operations collectively as the spa ms mayfield originally operated the spa out of a three- bedroom house which she partitioned to create four massage rooms one of which had two massage tables in date the spa moved to a larger building with about massage rooms the facilities at each location included a reception area in the front and workstations for cosmetologists and nail technicians hereinafter we refer to the cosmetologists and nail technicians collectively as cosmetologists and sometimes refer to the cosmetologists nail technicians and massage therapists collectively as service providers the aggregate number of service providers not counting ms mayfield operating part or full time on the spa’s premises during each year at issue were massage therapists cosmetologists during any given week however there were generally fewer service providers operating at the spa than indicated by these numbers which reflect turnover during the year during for instance and until the spa moved to its larger quarters in date there were no more than five massage therapists not counting ms mayfield operating at the spa during any given week and no more than two cosmetologists during each year at issue the spa employed one or more receptionists during and the spa also employed a massage instructor although some of the service providers operated at the spa for several years others had only a short-term relationship with the spa the service providers received no set salary or wages and no fringe_benefits as a general_rule the spa charged each service provider weekly booth rent equal to the greater of approximately dollar_figure base rent or percent of the gross revenues the service provider generated that week but the spa’s practices varied sometimes the spa did not charge the full amount of booth rent especially for a new or part-time service provider if a service provider was absent from the spa for the entire week the spa might forgo booth rent although on occasion it charged the absent service provider base rent and withheld it from the next weekly check the service providers set their own hours some of them worked full time others were part-time workers who were students or had jobs elsewhere at least one part-time worker was present at the spa only when he had scheduled appointments other service providers spent time at the spa even when they did not have appointments petitioners had written agreements with some service providers at least for some years at issue but not with others although the agreements are not in evidence the testimony of one of the service providers indicated that the agreements essentially indicated the service provider’s schedule for the coming year similarly service providers without written agreements generally gave the spa advance notice of the days and hours they planned to be at the spa but the service providers often altered their schedules as they chose and were free to leave the spa during the hours they had scheduled for themselves ms mayfield would work at the spa when no other service providers were there during the spa was open days a week and later posted operating hours days a week the hours during which the spa was actually open however depended upon whether any service provider or ms mayfield was available to work most of the service providers had keys to the spa and could come into the spa for appointments outside of the spa’s normal business hours clients made appointments for spa services at the receptionist’s desk a receptionist or ms mayfield generally answered the telephone or if they were unavailable one of the service providers would answer it if the client requested a particular service provider the request was honored if the client requested no particular service provider the receptionist would rotate scheduling among available service providers a service provider could decline servicing any particular customer when coming to the spa for the first time a new client would sign a waiver of liability and fill out an information sheet listing his or her name and address and any health issues the spa kept these forms at the receptionist’s desk and made them available to the service providers to review the spa posted prices for various spa services on brochures and on its internet site but the service providers were not required to charge these posted prices they often charged less and occasionally provided free services for repeat customers family and friends the spa offered discounted prices for clients who prepaid for packages of services eg for eight massages any massage therapist who honored these specials could give massages to the clients who prepaid for the discounted services the service providers sometimes got together and designed specials which were then offered by the spa ms mayfield started the practice of offering her clients a card that gave them a free massage after paid massages for a certain rate some of the other massage therapists also offered this card but others decided not to offer it the spa also sold gift certificates and offered spa parties sometimes offsite at which spa services were provided to a group of customers for a single price invoiced by the spa and divided among the participating service providers a service provider’s participation in spa parties was voluntary clients paid for services at a central point as they left the spa the spa accepted payment by cash check gift certificate or credit card cash payments were kept in a wicker basket beneath the receptionist’s desk when low on funds a service provider would sometimes take money from the basket and leave a handwritten note the borrowed cash would then be deducted from the service provider’s weekly check each cosmetologist generally provided her own supplies such as shampoo conditioner hair dye combs brushes curling irons and scissors each massage therapist also generally provided his or her own supplies such as massage oils creams salt scrubs hot stones towels and sheets some types of supplies such as massage oils the massage therapists generally purchased from the spa which bought them in bulk they sometimes bought other supplies from outside sources each massage therapist generally had an assigned room in at least some instances the massage therapists decorated and fitted out their assigned rooms with massage tables lamps shelves stereos and other items procured at their own expense when the spa was at its original location there were sometimes more massage therapists than massage rooms available in those circumstances massage therapists who had their own rooms would sometimes permit other massage therapists to use their rooms if the rooms happened to be free service providers initially wore scrubs to work at the spa during they collectively decided to wear shirts with the spa logo and either khaki black or white slacks or shorts this practice continued during and each service provider purchased his or her own work clothing 2the record is vague as to whether cosmetologists had assigned working areas 3for instance one massage therapist testified that when she took a room at the spa she purchased a massage table hot stones cabinets and a mural for the room and brought in her own stereo lamps greenery water fountain and decorations when she later moved to a larger room at the spa she had her husband build a full wall unit of shelves for the new room 4one massage therapist testified that she never allowed anyone else to use her massage room massage therapists are required to have a license from the city of ardmore cosmetologists are required to have a state license the service providers paid for their own training school licenses and continuing professional education many of the massage therapists initially received their training from the massage school ms mayfield operated these students paid the regular fees charged by the massage school and there was no guarantee or obligation that massage school students would work at the spa after graduation sometimes a new service provider would be paired with a more experienced service provider for observation and training as to particular types of services each week the spa would prepare payout sheets for the service providers these payout sheets listed each service provider’s clients and the total amount that each client paid for services rendered from these amounts the spa would deduct booth rent expenses for products the service providers might have purchased from the spa and any amount that the service provider might have taken from the basket money each week the spa would write the service providers checks for the net amounts due them petitioners did not file forms w-2 wage and tax statement with respect to any individuals listed in the notices of determination petitioners also did not report any compensation payments to employees during the years at issue on form sec_941 employer’s quarterly federal tax_return or forms employer’s annual federal unemployment futa_tax return in the notices of determination respondent classified as employees the receptionists massage therapists and cosmetologists who worked at the spa during through and an instructor who worked at the massage school during and opinion petitioners concede that the receptionists and the massage instructor listed in the notices of determination are employees petitioners contend however that respondent improperly classified the service providers ie the massage therapists and cosmetologists as employees petitioners acknowledge that they have the burden_of_proof see rule a 117_tc_263 for purposes of employment_taxes the term employee includes any individual who under the usual common_law rules applicable in determining the employer-employee relationship ha sec_5for some periods petitioners did not file such forms and for other periods petitioners filed such forms reporting zero payments to employees 6petitioners do not contend that with respect to these employees they are entitled to safe_harbor relief under the revenue act of publaw_95_600 92_stat_2885 as amended nor do they dispute with respect to these employees the application of penalties and additions to tax as determined in the notices of final_determination we deem petitioners to have waived any such arguments the status of an employee sec_3121 under common_law rules the most important consideration in determining an employer-employee relationship is generally whether the person for whom the services are performed has the right to direct and control the method and manner in which the work is to be done see 503_us_318 719_f2d_1507 10th cir 104_tc_140 the internal_revenue_service has identified these factors for determining the existence of an employment relationship in various tax law contexts the putative employer’s right to require compliance with instructions training by the putative employer integration of the worker’s services into business operations a requirement that the worker’s services be rendered personally the putative employer’s hiring supervising and paying assistants a continuing relationship set hours of work a requirement that the worker devote substantially full time for the putative employer rather than being free to work when and for whom he or she chooses doing work on the putative employer’s premises requiring the worker to perform services in the order or sequence set by the putative employer requiring the worker to submit oral or written reports paying by the hour week or month rather than by the job or on a straight commission paying business and travel_expenses furnishing tools and materials a lack of significant investment by the worker an absence of ability by the worker to realize a profit or suffer a loss working for no more than one firm at a time the worker’s not making his or her services available to the general_public on a regular and consistent basis a right to discharge the worker and a right by the worker to terminate the relationship without incurring liability revrul_87_41 1987_1_cb_296 the court_of_appeals for the tenth circuit to which any appeal of this case would lie has endorsed applying these factors e inv corp v united_states 49_f3d_651 10th cir as the court_of_appeals has observed however not every factor applies in every situation and no one factor in isolation is dispositive rather ‘it is the total situation that controls ’ id pincite quoting 332_us_126 petitioners contend that their relationship to the service providers was not that of an employer to employees but that of a landlord to tenants they point to the fact that each week as a general_rule the spa retained as booth rent the greater of dollar_figure or percent of the service provider’s gross revenues although the spa wrote each service provider a weekly check for the balance of the customer fees that it collected petitioners seem to suggest that they did so merely as financial intermediaries for the service providers we find these contentions unpersuasive clients paid the spa not the service providers these funds were within the control and disposition of the spa until it paid the service providers by writing them checks see sec_1_6041-1 income_tax regs a payment is made for purposes of sec_6041 information returns when an amount is made available to a person so that it may be drawn at any time and its receipt brought within his own control and disposition consequently we conclude that the spa’s weekly checks to the service providers in fact represented payments to them but this does not answer the question whether the payments were made to the service providers in their capacities as employees or as independent contractors some revenue rulings concluding that certain beauticians and barbers are self-employed take into account as part of the analysis the existence of a fixed-fee lease agreement see revrul_73_592 1973_2_cb_338 beauticians revrul_57_110 1957_1_cb_329 barbers conversely other revenue rulings concluding that certain beauticians and similar professionals are 7our conclusion in this regard is not altered by the fact that the service providers would sometimes take cash from the cash basket and leave notes this practice seems to indicate less that the cash was in the service providers’ dominion and control than that the spa had a very lenient and trusting policy for making cash advances employees take into account that the working space is leased for a percentage of gross_receipts see revrul_73_591 1973_2_cb_337 beautician revrul_73_574 1973_2_cb_335 manicurist in barbershop revrul_70_488 1970_2_cb_219 barbers similarly some judicial precedents involving worker classification of beauticians and similar professionals take into account with mixed results the nature of leasing arrangements as part of the multifactor common_law employment analysis see eg 570_f2d_278 8th cir holding that beauticians were employees taking into account among other factors a percentage-basis leasing arrangement 968_fsupp_363 n d ohio holding that cosmetologists were not employees taking into account among other factors a percentage-basis leasing arrangement 452_fsupp_253 e d tenn holding that beauticians were not employees taking into account among other factors that they leased working space in the beauty parlor for rent of percent of their proceeds with minimum rent of dollar_figure per week respondent acknowledges that the spa’s payout arrangement is something of a hybrid since it includes both a percentage split of gross revenues and a minimum rent component but respondent contends that this minimum rent component demonstrates more control_over the workers rather than less if however as the commissioner’s revenue rulings suggest a fixed rent arrangement evidences self-employment status since employees do not normally pay their employers rent for their workspace we have difficulty understanding how a fixed rent component in a percentage_payout formula weakens rather than strengthens the case for self- employment status although the spa was not wholly consistent in its policies it appears that the spa generally did charge and the service providers did generally pay weekly rent of at least dollar_figure we take this circumstance into account as one factor weighing against an employer-employee relationship the weekly payment arrangement also reflected in addition to the spa’s retention of rent compensation of the service providers on a straight commission basis with no minimum guaranteed level of payment this circumstance also counts in favor of independent_contractor status see revrul_87_41 c b pincite as does the fact that the spa provided the service providers no employee_benefits such as vacation or sick leave see weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir respondent concedes that the spa did not pay service providers’ business or travel_expenses and that this circumstance supports independent_contractor status in addition it appears that many of the massage therapists made significant investments in outfitting and decorating their massage rooms these various circumstances coupled with the spa’s right to collect minimum fixed rent each week also lead us to conclude that service providers bore the risk of suffering net losses and in some weeks did suffer net losses from their operations at the spa conversely the service providers had opportunities to profit by working longer hours at times coming into the spa for appointments outside the spa’s normal business hours finally on the basis of the testimony of several service providers it appears that they believed that they had a nonemployee relationship with the spa all these considerations support a finding of independent_contractor status see ewens miller inc v commissioner t c pincite other factors also point to independent_contractor status respondent concedes that the spa did not tell the service providers how to provide their services to the clients in fact it appears that the spa required the service providers to comply with only a relatively small number of instructions relating to the spa’s operation the service providers were all licensed 8although the record does not similarly establish that the cosmetologists made significant investments we assign this consideration little weight in our analysis since it would not appear that a cosmetologist would ordinarily require large expenditures to conduct that profession 9for instance one of the massage therapists testified that in while operating at the spa she incorporated her massage therapy business professionals possessing skills as required by their licensingdollar_figure they set their own hours although they provided the spa with their schedules in advance they changed those schedules as they pleased and although the spa posted operating hours and attempted to have coverage for all those hours the service providers were not required to work those hours and the spa sometimes closed early if no service provider was available to work moreover the service providers might work in the spa outside the posted hours gaining access to the spa with their own keys although the spa posted prices for various services the service providers were free to charge less and sometimes provided services for free similarly although the spa promoted various specials the service providers were free to decide whether they wished to participate and although the spa assigned walk-in clients on a rotating basis the service providers retained the right to refuse any client arrayed against these considerations supporting independent_contractor status are a number of factors supporting employee status for the service providers in particular their services were integrated into the spa’s operations they provided their services mostly if not entirely on the spa’s premises the spa 10although many of the massage therapists initially trained at ms mayfield’s massage school they paid regular tuition for these classes and had no guarantee of subsequently securing a spot at the spa provided at least some informal training to new service providers there is no showing that the service providers made their services available to the general_public other than by working at the spa regularly and consistently they were assisted in booking appointments and in receiving payments by receptionists that the spa employed and supervised clients paid the spa rather than the service providers and the spa retained the payments until it distributed the service providers’ weekly checks other factors we consider neutral or of limited usefulness to our analysis for instance although there was no requirement that the service providers work full time for the spa and although some of them in fact worked part time and had jobs elsewhere these circumstances appear consistent with either independent_contractor or part-time_employee status likewise we regard as neutral the fact that the service providers rendered their services personally--a circumstance probably dictated by the nature of the services and the licensing requirements respondent asserts as a factor evidencing an employer employee relationship that petitioners had the right to terminate the services of any service provider at any time and that any service provider could terminate his or her relationship with the spa at any time but we are not persuaded that this consideration adds much to our analysis particularly given the informal nature of the relationship between the spa and its service providers it may however help explain what appears to have been a significant level of turnover among the service providers many of whom operated at the spa for only a short time that consideration in turn leads us to think that although some other service providers operated at the spa for several years the work relationship was not necessarily permanent or indefinite as indicative of employment status see ewens miller inc v commissioner supra pincite consequently we also regard this factor as neutral although this is a close case weighing all the evidence we conclude that factors indicating the service providers’ autonomy predominate over factors indicating petitioners’ control_over them accordingly we conclude and hold that the service providers were independent contractors rather than petitioners’ employees during the years at issue to reflect the foregoing and petitioners’ concessions decisions will be entered under rule
